Order entered April 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00295-CV

                           IN THE INTEREST OF E.B., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-03980 U

                                               ORDER
       As the reporter’s record has been filed, we DENY as moot appellant’s April 11, 2014

motion for extension of time to file record.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE